This is an appeal from a judgment upon a verdict awarding plaintiffs and respondents damages for personal injuries sustained by the respondent Rose Crosby while riding as a passenger for hire in a motor-bus operated by appellant as a result of the negligent operation of the stage by appellant.
The points on this appeal are based upon an instruction requested by respondent and given by the court which appellant contends is erroneous, and also that such instruction is in conflict with other instructions given by the court and tended to confuse and mislead the jury to the prejudice of the defendant.
This case is a companion case with another action arising out of the same accident entitled John J. Shropshire v. PickwickStages, Northern Division, et al., being L.A. No. 8559, reported in 85 Cal.App. 216 [258 P. 1107], and the same points here urged were there very carefully and fully *Page 800 
briefed and considered therein and no good purpose would be accomplished in a further review of the points.
Therefore, upon the authority of Shropshire v. PickwickStages etc., supra, the judgment is affirmed.
Hart, J., and Finch, P.J., concurred.
A petition by appellant to have the cause heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on March 29, 1928.
All the Justices concurred.
 *Page 1